Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 28, 2020

                                     No. 04-19-00835-CR

                              Jesus GONZALEZ-GALLEGOS,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR6182
                         Honorable Frank J. Castro, Judge Presiding


                                       ORDER
       On March 25, 2020, we abated this appeal to the trial court for appointment of appellate
counsel to represent appellant, who is indigent. We have received a supplemental clerk’s record
containing the trial court’s order appointing counsel. It is therefore ORDERED that this appeal
is REINSTATED on the docket of this court. It is further ORDERED that the appellant’s brief is
due within thirty (30) days from the date of this order.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court